Title: To George Washington from Christopher Richmond, 20 July 1794
From: Richmond, Christopher
To: Washington, George


               
                  Sir
                  Collectors Office Baltimore 20th July 1794
               
               It is with concern and regret, that I announce to Your Excellency, the Death of General Otho H. Williams late Collector of this Port. He died on Tuesday Morning the 15th instant at a place about thirty miles beyond Winchester on his way to the Sweet Springs.
               If, Sir, in the new Arrangement of the Custom House; which will of course follow from the demise of the late Collector; I may be found worthy or eligible to hold a place—I beg leave to assure you that no endeavors on my part shall be wanting, to do, and to procure to be done; every possible thing for the Interest of the Revenue of the United States.  I have the Honor to be with very high respect Sr Your most obedient Servant
               
                  C. RichmondDepy Collector Port of Baltimore
               
            